Exhibit 99.2 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD., INNER MONGOLIA JIN MA HOTEL COMPANY LTD., AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD. COMBINED FINANCIAL STATEMENTS June 30, 2006 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD., INNER MONGOLIA JIN MA HOTEL COMPANY LTD, AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD. INDEX TO COMBINED FINANCIAL STATEMENTS June 30, 2006 CONTENTS Report of Independent Registered Public Accounting Firm F-2 Combined Financial Statements: Combined Balance Sheet F-3 Combined Statements of Operations F-4 Combined Statement of Members’ Equity F-5 Combined Statements of Cash Flows F-6 Notes to Combined Financial Statements F-7 to F-17 F-1 To the Board of Directors Inner Mongolia Jin Ma Construction Company Ltd., Inner Mongolia Hotel Company Ltd., and Inner Mongolia Real Estate Development Company Ltd. Inner Mongolia, China We have audited the accompanying combined balance sheet of Inner Mongolia Jin Ma Construction Corporation, Inner Mongolia Jin Ma Hotel Company Ltd., and Inner Mongolia Jin Ma Real Estate Development Company Ltd., as of June 30, 2006 and the related combined statements of income, members' equity and cash flows for the years ended June 30, 2006 and 2005.These combined financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Gold Horse International, Inc. and Subsidiaries as of June 30, 2006, and the results of their operations and their cash flows for the years ended June 30, 2006 and 2005, in conformity with accounting principles generally accepted in the United States of America. /s/ Kabani & Company, Inc. Certified Public Accountants Los Angeles, California November 17, 2006 F-2 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD COMBINED BALANCE SHEET June 30, 2006 ASSETS Cash & cash equivalent $ 180,924 Accounts receivable, net of allowance for doubtful accounts of $1,004,755 10,355,285 Inventories 189,097 Advance to supplier 1,434,808 Other receivable 855,150 Due from related parties 126,664 Property and equipment - net 4,460,459 Real estate held for sale 2,286,203 Costs in excess of billings 99,174 Land rights 152,835 Total Assets $ 20,140,599 LIABILITIES AND MEMBERS' EQUITY Liabilities: Loans payable $ 1,605,695 Accounts payable 538,982 Accrued expenses 9,393,403 Income tax payable 475,594 Advances from customers 459,618 Total Liabilities 12,473,292 Members' equity: Shareholders' capital & members' equity 5,959,807 Retained earnings 1,615,776 Other comprehensive gain - foreign currency 91,724 Total Members' Equity 7,667,307 Total Liabilities and Members' Equity $ 20,140,599 See notes to combined financial statements F-3 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD COMBINED STATEMENTS OF INCOME For the Years Ended June 30, 2006 2005 NET REVENUES Construction $ 17,474,915 $ 12,107,844 Hotel 2,503,971 2,324,276 Real Estate 2,629,869 2,177,152 Total Revenues 22,608,755 16,609,272 COST OF SALES Construction 15,149,304 10,304,430 Hotel 1,264,664 1,174,843 Real Estate 1,812,053 1,410,570 Total Cost of sales 18,226,021 12,889,843 GROSS PROFIT 4,382,734 3,719,429 OPERATING EXPENSES: Hotel operating expenses 384,674 380,661 Salaries and employee benefits 275,113 242,443 Depreciation and amortization 209,645 284,815 General and administrative 801,351 796,705 Total Operating Expenses 1,670,783 1,704,624 INCOME FROM OPERATIONS 2,711,951 2,014,805 OTHER INCOME (EXPENSE): Other income 20,947 2,410 Other expense (2,121 ) (3,248 ) Interest income 191 254 Interest expense (240,372 ) (230,843 ) Total Other Income (Expense) (221,355 ) (231,427 ) INCOME BEFORE INCOME TAX 2,490,596 1,783,378 INCOME TAX 821,897 588,552 NET INCOME 1,668,699 1,194,826 OTHER COMPREHENSIVE ITEM: Foreign currency translation gain 108,145 (16,421 ) NET COMPREHENSIVE INCOME $ 1,776,844 $ 1,178,405 See notes to combined financial statements F-4 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD COMBINED STATEMENTS OF MEMBERS' EQUITY For the Years Ended June 30, 2006 and 2005 Inner Mongolia Jin Ma Construction Corp. Inner Mongolia Jin Ma Hotel Co. Ltd. Inner Mongolia Jin Ma Real Estate Development Co. Ltd. Combined Share Retained Comprehensive Total shareholders' Members' Retained Comprehensive Total members' Members' Retained Comprehensive Total members' share capital/ retained comprehensive Members' capital earnings income/(loss) equity equity earnings income/(loss) equity equity earnings income/(loss) equity members' equity earnings income/(loss) equity Balance, June 30, 2004 $ 3,055,807 $ 610,495 $ - $ 3,666,302 $ 2,420,000 $ 442,795 $ - $ 2,862,795 $ 484,000 $ 91,344 $ - $ 575,344 $ 5,959,807 $ 1,144,634 $ - $ 7,104,441 Distribution to members - (691,943 ) - (691,943 ) - (125,959 ) - (125,959 ) - (89,025 ) - (89,025 ) - (906,927 ) - (906,927 ) Foreign currency translation adjustment - - (9,358 ) (9,358 ) - - (2,813 ) (2,813 ) - - (4,250 ) (4,250 ) - - (16,421 ) (16,421 ) Net income for the year - 543,110 - 543,110 - 183,980 - 183,980 - 467,736 - 467,736 - 1,194,826 - 1,194,826 Balance, June 30, 2005 3,055,807 461,662 (9,358 ) 3,508,111 2,420,000 500,816 (2,813 ) 2,918,003 484,000 470,055 (4,250 ) 949,805 5,959,807 1,432,533 (16,421 ) 7,375,919 Distribution to members - (1,018,707 ) - (1,018,707.00 ) - (466,749 ) - (466,749.00 ) - (1,485,456 ) - (1,485,456 ) Foreign currency translation adjustment - - 44,800 44,800.00 - - 44,114 44,114.00 - - 19,231 19,231.00 - - 108,145 108,145 Net income for the year - 742,323 - 742,323.00 - 367,315 - 367,315.00 - 559,061 - 559,061.00 - 1,668,699 - 1,668,699 Balance, June 30, 2006 $ 3,055,807 $ 185,278 $ 35,442 $ 3,276,527 $ 2,420,000 $ 401,382 $ 41,301 $ 2,862,683 $ 484,000 $ 1,029,116 $ 14,981 $ 1,528,097 $ 5,959,807 $ 1,615,776 $ 91,724 $ 7,667,307 See notes to combined financial statements F-5 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD COMBINED STATEMENTS OF CASH FLOWS For the Years Ended June 30, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,668,699 $ 1,194,826 Adjustments to reconcile net income from operations to net cash provided by (used in) operating activities: Depreciation and amortization 199,740 284,815 Allowance for doubtful accounts 516,032 453,689 Changes in assets and liabilities: Accounts receivable (5,064,591 ) (1,025,965 ) Inventories 709,209 998,611 Prepaid and other current assets (459,486 ) 495,315 Other assets 61,876 (60,336 ) Accounts payable and accrued expenses 5,501,971 (1,613,173 ) Income tax payable 529,898 (328,766 ) Advances from customers (3,626,756 ) 2,329,353 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 36,592 2,728,369 CASH FLOWS FROM INVESTING ACTIVITIES: Costs in excess of billings 1,632,037 (1,687,238 ) Expenditures for development of real estate held for sale - (1,944,856 ) Proceeds from sale of real estate 429,470 - Fixed Asset Disposal - 11,405 Purchase of property, plant and equipment (311,033 ) - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES 1,750,474 (3,620,689 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments on loans payable (267,799 ) 82,057 Distribution to members (1,519,242 ) (906,927 ) Repayments on related party advances (520,269 ) - Proceeds from loans payable - 211,176 Proceeds from related party advances - 1,901,710 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (2,307,310 ) 1,288,016 EFFECT OF EXCHANGE RATE ON CASH (94,401 ) 26 NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS (614,645 ) 395,722 CASH& CASH EQUIVALENTS- beginning of year 795,569 399,847 CASH & CASH EQUIVALENTS - end of year $ 180,924 $ 795,569 SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $ - $ - Income taxes $ 226,879 $ 112,898 See notes to combined financial statements F-6 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD., INNER MONGOLIA JIN MA HOTEL COMPANY LTD, AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD. NOTES TO COMBINED FINANCIAL STATEMENTS June 30, 2006 NOTE 1 –
